IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-87,424-01


                              EX PARTE ANGEL SOSA, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W12-53635-W (A) IN THE 363RD DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault

of a child and sentenced to twenty years’ imprisonment. He did not appeal his conviction.

        According to Applicant, the victim was a prostitute who presented herself as an adult

although she was not. Applicant says he retained counsel for $5000, and the State offered a 10-year

plea bargain, which he refused. He then states, “[Applicant] was offered 2 years confinement for an

additional $3000.00 dollar payment to his attorney, totaling $8000.00 dollars.” He indicates he paid

the additional money to counsel, that counsel had promised a 2-year sentence, and that Applicant was
                                                                                                       2

misled into pleading guilty by counsel and the translator because Applicant received a 20-year

sentence. Applicant alleges a breached plea-agreement, ineffective assistance, and an involuntary

plea.

        Regarding the breached-plea-agreement claim, the habeas record shows that Applicant pled

guilty to the indicted offense without a plea recommendation and that there was no written plea

agreement to breach. As for the ineffective assistance and involuntary plea claims, there is no

response from trial counsel.

        Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court shall order

a response from trial counsel. To do so, the trial court may use any means set out in TEX . CODE

CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the trial court may rely on its personal

recollection. Id. If the trial court elects to hold a hearing, it shall determine whether Applicant is

indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court shall

appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claims that trial counsel was ineffective and that his plea was involuntary. The trial court shall also

make any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claims for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
                                                                                                  3

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: November 1, 2017
Do not publish